—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated February 17, 2000, as, upon granting his motion for leave to renew and reargue, adhered to its prior determination in an order dated October 28, 1999, granting the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order dated February 17, 2000, is affirmed insofar as appealed from, with costs.
*527The plaintiffs motion purported to bring to the attention of the Supreme Court an expert’s affidavit previously submitted, albeit belatedly, in unsworn form in opposition to the defendant’s original motion for summary judgment. The Supreme Court properly adhered to its original determination since the plaintiff did not proffer a reasonable excuse for his failure to present this evidence in admissible form in opposition to the original motion (see, CPLR 2221 [e] [3]; Delvecchio v Bayside Chrysler Plymouth Jeep Eagle, 271 AD2d 636). Ritter, J. P., Friedmann, H. Miller and Crane, JJ., concur,